DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 10/23/202 have been entered.  Claims 1-2 and 4-13 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claim 3 has been canceled.
The amendments and remarks filed are sufficient to cure the previous drawing and claim objections set forth in the Non-Final office action mailed on 06/23/2020.
Information Disclosure Statement
The information disclosure statement filed on 01/21/17, 03/02/2020 and 10/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  
Regarding claim 6, the recitation a “distal portion of the cartridge holder assembly” should be amended to “the cartridge holder distal portion of the cartridge holder assembly”
Regarding claim 7, the recitation “distal and proximal portions” should be amended to “the cartridge holder distal portion and the cartridge holder proximal portion”
Regarding claim 8, the recitation “the distal portion” should be amended to “the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation “a circumferential rim portion” is indefinite because it is not clear if the “a circumferential rim portion” is the same or a different structure from “a circumferential rim” of claim 1.  For examination purposes the Examiner has interpreted “rim portion” as a portion of the circumferential rim.
Regarding claim 8, the recitation “the distal portion of the cartridge holder assembly comprises a tubular main portion in which the cylindrical main portion of the cartridge is arranged” is indefinite because the cartridge holder assembly as recited in claim 1 is the cartridge and the distal and proximal portions of the cartridge holder so it is not clear what part of the cartridge or cartridge holder comprises a tubular main portion.  For examination purposes the aforementioned recitation has been interpreted as “wherein the cartridge holder distal portion comprises a tubular main portion in which the cylindrical main portion of the cartridge is 
Regarding claim 11, the recitation “the proximal portion” is indefinite because it is not clear if “the proximal portion” of claim 11 is the “proximal portion” of the cartridge of claim 1 or the “cartridge holder proximal portion.”  For examination purposes “the proximal portion” of claim 11 has been interpreted as “the cartridge holder proximal portion.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newton (Pub. No. 2017/0296751).
	Regarding claim 1, Newton et al. teaches a cartridge holder assembly (10/14, Figs. 1-6) comprising:  an enclosed cartridge (14, Fig. 2) defining a longitudinal axis (vertical longitudinal axis of 14) and comprising a generally cylindrical main portion (see body of 14 being cylindrical), a distal outlet portion (distal outlet portion, Fig. 2A below) having a neck portion (neck portion, Fig. 2A below) with a circumferential shoulder portion (shoulder portion, Fig. 2A below), and a proximal portion (proximal portion, Fig. 2 below) having an opening (opening of proximal portion that permits 18 to be inserted within 14) surrounded by a circumferential rim (proximal edge of 14, see Fig. 2 below the Examiner has interpreted rim as an edge), - a cartridge holder distal portion (see Fig. 5 below) comprising a distal support structure (30/32, see Figs. 2A and 4-5) engaging the cartridge neck portion (see Fig. 2A, it should be noted that all of the components of the device are either directly or indirectly engaged) and being adapted to support the cartridge against movement in a distal direction (see [0027]), wherein the distal support structure (30/32) is in the form of a number of axially oriented rib portions (30/32) each comprising a proximal free edge (side proximal edge of 30 and 32, see Fig. 5 below) adapted to engage the cartridge shoulder portion (see Fig. 2A, it is also the Examiner’s position that 32 indirectly engages the shoulder portion as a result all of the components of the device being either directly or indirectly engaged), at least a portion of the proximal free edge being deformed (see Figs. 2A and 5 and [0027]) , and - a cartridge holder proximal portion (see Fig. 5 below) comprising a proximal support structure (38, Fig. 4) engaging the cartridge circumferential rim (proximal edge, Fig. 2 below, it should be noted that all of the components of the device are either directly or indirectly engaged), and being adapted to support the cartridge against movement in a proximal direction (see [0033], where 14 is snugly radially secured within 10), wherein: - the proximal support structure (38) is elastically deformed only (see [0031]) and [0033] where in one embodiment the structure may be only elastically deformed), and - the distal support structure (30/32) is plastically deformed ([0031]).  


Annotated Fig. 2
Annotated Fig. 2A

[AltContent: textbox (rim)][AltContent: arrow]
    PNG
    media_image1.png
    235
    345
    media_image1.png
    Greyscale


[AltContent: textbox (distal outlet)]
[AltContent: arrow][AltContent: textbox (circumferential shoulder)][AltContent: arrow][AltContent: textbox (neck portion)][AltContent: ]
    PNG
    media_image2.png
    334
    402
    media_image2.png
    Greyscale





Examiner’s Annotated Fig. 5
Examiner’s Annotated Fig. 5
[AltContent: textbox (proximal cartridge holder)][AltContent: textbox (distal cartridge holder)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    533
    199
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (proximal free edge)]

    PNG
    media_image4.png
    386
    542
    media_image4.png
    Greyscale



Regarding claim 2, Newton et al. teaches wherein the proximal support structure (38) essentially is non-deformed (see [0033], see where 38 may be tapered; hence, 38 is essentially non-deformed).  
Regarding claim 4, Newton et al. teaches wherein the proximal support structure (38) is (see Fig. 4) adapted to engage a circumferential rim portion (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 5, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of circumferential segments (see Fig. 4) adapted to engage a circumferential rim portion (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 6, Newton et al. teaches wherein the distal support structure (30/32) is formed integrally with the distal portion of the cartridge holder assembly (distal portion of cartridge holder, Fig. 5 and Fig. 5 above) and/or the proximal support structure is formed integrally with the proximal portion of the cartridge holder assembly.  
Regarding claim 7, Newton et al. teaches wherein the distal and proximal portions (see Fig. 5 above) of the cartridge holder assembly are non-removably connected to each other (see Fig. 5 above).  
Regarding claim 8, Newton et al. teaches wherein the distal portion of the cartridge holder assembly (see Fig. 5 above and 35 U.S.C. §112(b) rejection above for interpretation) comprises a tubular main portion (10c, Fig. 3) in which the cylindrical main portion of the cartridge (14) is arranged (see Fig. 2).  
Regarding claim 9, Newton et al. teaches wherein the cartridge holder assembly (12) is generally cylindrical (see Fig. 1 illustrating 12 as cylindrical).  
Regarding claim 10, Newton et al. teaches wherein the cartridge (14) is manufactured (see [0023]).  
Regarding claim 11, Newton et al. teaches wherein the proximal portion (see Fig. 5 above) comprises a threaded bore (36, Fig. 3, see 35 U.S.C. §112(b) rejection above for interpretation).  
Regarding claim 12, Newton et al. the cartridge holder assembly as in claim 1 (see rejection of claim 1 above) forming part of a drug delivery device (12, Fig. 1), the drug delivery device (12) comprising: - a drug expelling structure (18, Fig. 2) for expelling a set dose from the cartridge (14, see [0024]).  
Regarding claim 13, Newton et al. the drug delivery device (12) further comprising a dose setting structure (20, Fig. 2, it is the Examiner’s position that 20 is a dose setting structure as a result of a dose being set based on how far the plunger is moved).  

Response to Arguments
Applicant's arguments filed on 10/23/2020 have been fully considered but they are not persuasive. Regarding the rejection of the claims under Newton in view of Burren applicant argues that the combination of references does not teach “distal support structure is in the form of a number of axially oriented rib portions each comprising a proximal a free edge adapted to engage the cartridge should portion, at least a portion of the proximal free edge being deformed.  Applicant argues that Newton provides a solution in which the cap of the cartridge assembly is held in place by the deformable members 30 and 32 engaging the distal surface of the proximal edge of the cap and it would be against the teachings of Newton to modify the cartridge holder from a “cap-holding” to a “cartridge-holding” structure as recited in claim 1.
The Examiner respectfully disagrees. First, it should be noted that claim 1 recites “a cartridge holder distal portion comprising a distal support structure engaging the cartridge neck 
In addition, in light of the amendments to the claims it is the Examiner’s position that the amendments include features that were not recited in claim 3 and therefore, change the scope of the claims.  Hence, a new rejection is made (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783